Citation Nr: 0930044	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for osteoporosis of the 
left knee.

2.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently rated 50 
percent disabling.

3.  Entitlement to an initial disability rating in excess of 
40 percent for a low back disability.

4.  Entitlement to a disability rating in excess of 10 
percent for epidermophytosis.

5.  Entitlement to an increased disability rating for 
residuals of second and third degree burns to the right arm, 
currently rated 20 percent disabling.  

6.  Entitlement to a compensable disability rating for 
residuals of a right mandibular condyle fracture.  




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active military service from January 1960 to 
May 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

These matters were before the Board in November 2004 and were 
remanded for additional development.  In March 2006, the 
Board issued a decision regarding the issues on appeal, to 
include granting a 40 percent evaluation for the Veteran's 
service-connected low back disability, prior to and from 
September 26, 2003, and granting a 10 percent evaluation, but 
no more, for epidermophytosis.  The Veteran appealed the 
Board's March 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, a Joint 
Motion for Remand (Joint Motion) was filed.  In a May 2007 
Order, the Court granted the Joint Motion, vacated the 
portion of the Board's March 2006 decision that denied all 
issues contained therein, and remanded the matter to the 
Board for action consistent with the Joint Motion. 
The portion of the Board's decision granting increased 
ratings for the Veteran's service-connected low back and 
epidermophytosis disabilities noted above were left intact.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

More recently, this case was previously before the Board in 
July 2008.  At that time, the Board remanded the Veteran's 
claims for additional development and due process 
considerations, in order to comply with the Joint Motion.  
The case has been returned to the Board for appellate 
consideration.

The Board again notes that the record indicates that the 
Veteran had appointed R. Edward Bates, Esq. as his 
representative.  However, VA revoked Mr. Bates's authority to 
represent VA claimants effective July 28, 2003.  In an August 
2004 letter, the Veteran was informed of this and provided an 
opportunity to appoint a new representative.  No reply was 
received.  


FINDINGS OF FACT

1.  The competent evidence fails to show that the Veteran's 
current osteoporosis of the left knee is causally or 
etiologically related to his service in the military.

2.  Throughout the rating period on appeal, the Veteran's 
PTSD is productive of complaints of insomnia, nightmares, 
flashbacks, anxiety, hypervigilance, startle response and 
concentration difficulties, productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.

3.  Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by subjective complaints 
of pain, with intermittent flare-ups, productive of severe 
limitation of motion, with forward flexion no less than to 30 
degrees; while neurologic and sensory deficit has been 
demonstrated, such has been attributed to nonservice-
connected cerebrovascular accidents.

4.  Throughout the rating period on appeal, the competent 
evidence of record reflects that the Veteran's 
epidermophytosis is productive of no more than intermittent 
corticosteroid use for the his feet and ankles.

5.  Throughout the rating period on appeal, the Veteran's 
service-connected second and third degree burns to the right 
arm have been manifested by scars, without associated 
limitation of motion or function, or underlying soft tissue 
damage.

6.  Throughout the rating period on appeal, the service-
connected residuals of a right mandibular condyle fracture 
have been asymptomatic and not productive of any loss of 
inter-incisal range of motion.  


CONCLUSIONS OF LAW

1.  Osteoporosis of the left knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an initial disability rating in excess 
of 40 percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 
8520, 8620 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 
5290, 5293 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 - 5243 (as in effect from 
September 26, 2003).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for epidermophytosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2008).

5.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of second and third degree burns 
to the right arm have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Code 7806 (2008).

6.  The criteria for entitlement to a compensable evaluation 
for residuals of a right mandibular condyle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.49, 4.150, Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the February 2003 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for a 
low back disability such a claim is now substantiated.   As 
such, his filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 
- 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to 
add paragraph (b)(3), effective May 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in October 
2002, February 2005, and July 2008 from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection and his claims 
for increased disability ratings.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, the July 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the September 2003 
statement of the case (SOC) and multiple supplemental SOCs 
(SSOCs), as well as the July 2008 VCAA letter, provided the 
Veteran with all of the diagnostic codes and applicable 
information for his claims for increased disability ratings.  
The SOC, SSOCs, and the July 2008 letter included a 
description of the rating formulas for all possible schedular 
ratings under the relevant diagnostic codes.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular ratings, but also to obtain all 
schedular ratings above the disability evaluations that the 
RO had assigned.  As such, the Board finds that the Veteran 
has not been prejudiced by the omission of any applicable 
information in his VCAA notice letters.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice requirements of 
Dingess/Hartman and Vazquez-Flores v. Peake were provided to 
the appellant after the initial adjudications, the claims 
were readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

VA opinions and clinical examinations with respect to the 
issues on appeal have been obtained.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions and clinical examinations obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the medical records in the Veteran's claims file and the 
reported medical history considered by this examiner was 
consistent with that contained in the claims folder.  The 
examiners considered all of the pertinent evidence of record, 
to include service treatment records and VA treatment 
records, and the statements of the appellant, and provided a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  In addition, consideration 
of the Veteran's current disability status was made in view 
of the Veteran's medical history, as required by 38 C.F.R. 
§§ 4.1 and 4.2 (2008), and, where appropriate, clinical 
findings pertinent to the schedular criteria were obtained 
upon examination.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection 

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for osteoporosis of the 
left knee, so this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's available service medical records are entirely 
negative for any complaints or treatment referable to the 
left knee.  Physical examinations dating from pre-induction 
in October 1958 to separation in May 1980 show normal 
findings as to the lower extremities and the Veteran 
repeatedly denied any knee problems in reports of medical 
history associated with such examinations.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any left knee problems during his service, then 
he would have at least mentioned them to a medical provider.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  The post-
service medical evidence does not demonstrate left knee 
complaints until
April 2001.  At that time, an x-ray report indicated left 
knee pain, with an impression of osteoporosis.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).   The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his left knee disability is related to his 
military service, there is no probative clinical evidence of 
record which relates his claimed left knee disability to his 
service.  In this regard, the Board points out that that none 
of the Veteran's treating physicians concluded that his left 
knee disability was related to his service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

To the contrary, treatment and examination reports following 
the aforementioned April 2001 x-ray fail to reflect left knee 
complaints; aside from the x-ray itself, there is no showing 
of treatment for a left knee disability.  In fact, as 
indicated in the November 2002 and March 2005 VA examination 
reports, the Veteran was wheelchair bound as a result of 
nonservice-connected cerebrovascular accidents.  The November 
2002 examination report indicated bilateral paralysis of the 
lower extremities, with some spastic movement.  Because the 
Veteran was wheelchair bound, there are no further objective 
findings relating to the left knee.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Therefore, the only evidence portending that the Veteran has 
left knee osteoporosis which is in any way related to his 
service in the military, comes from him personally.  As a 
layman, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

PTSD

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2008).  The Veteran's PTSD is 
evaluated as 50 percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-
connected PTSD for the entire rating period on appeal, the 
Board finds that the Veteran's disability picture is most 
consistent with the 50 percent disability evaluation and that 
an increased disability evaluation is not warranted at any 
time during the rating period on appeal.  In this regard, the 
Board observes that the objective clinical evidence of record 
does not show that he experiences severe social or 
occupational impairment, or that he has obsessive rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or suicidal 
or homicidal ideation.  There is also no objective clinical 
evidence of delusions or hallucinations.  Further, there is 
no evidence that he is unable to function independently in an 
appropriate and effective manner as a result of his PTSD.  
The Board acknowledges the Veteran's complaints of insomnia, 
nightmares, flashbacks, anxiety to combat-related stimuli, 
hypervigilance and startle response, as well as complaints of 
concentration difficulties.  However, the November 2002 VA 
examination and recent VA treatment notes demonstrate that 
the Veteran has normal thought process and communication, 
with regular rate and flow of speech.  The Veteran was also 
oriented as to time, person and place.  August 2007 VA 
treatment records also indicate that the Veteran denied 
experiencing depression.  There was also no neglect of 
personal appearance and hygiene.  The November 2002 
examination report noted that he did require assistance with 
the activities of daily living, but this was due to his 
wheelchair bound status following a stroke.  Further, while 
the Veteran's quality of life is impaired due to his PTSD and 
multiple nonservice-connected medical problems, his marital 
and family relationships appear to be good; according to the 
VA examination report, the Veteran had few social 
relationships outside of his family, but such social 
impairment is reflected in the 50 percent evaluation assigned 
throughout the rating period on appeal.

Additionally, while the Board acknowledges that the Veteran 
had Global Assessment of Functioning (GAF) scores of 45/50 
during the rating period.  Such GAF scores have not been 
shown to be solely based on the service-connected disability 
at issue; the Board notes that the Veteran is impaired by his 
nonservice-connected residuals of a cerebrovascular event.  
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score of 41 
to 50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  GAF scores 
of 51 to 60 are indicative of moderate symptoms such as a 
flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See, too, 
38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to 
the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of only the Veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, 
the Board points out that VA treatment notes dated through 
2008 consistently indicate that the Veteran's symptoms were 
productive of no more than moderate impairment due to his 
PTSD.  So there is no justification for increasing the rating 
for the Veteran's PTSD on the basis of his GAF scores; 
overall, his GAF scores were commensurate with his current 
rating.  See 38 C.F.R. § 4.7.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his PTSD, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  In fact, 
the Veteran is not currently working due to the effects of a 
stroke.  Accordingly, the Board finds that this case does not 
warrant referral to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In view of the foregoing, the preponderance of the 
evidence reveals that the Veteran does not meet the criteria 
for a rating in excess of 50 percent for PTSD at any time 
during the rating period on appeal.

Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Service connection has been established for a low back 
disability, effective October 9, 2002.  The Veteran is 
currently assigned a 40 percent disability evaluation.  The 
Board observes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  The amendment to the rating 
criteria for spinal disabilities, general rating formula for 
diseases and injuries of the spine, became effective 
September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 2003).  
The Board will now analyze the Veteran's claim with respect 
to the pertinent laws for the rating periods on appeal, prior 
to, and from, September 26, 2003.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  Diagnostic Code 5292, concerning 
limitation of lumbar spine motion, does not afford a rating 
in excess of 40 percent.  As such, that Code section cannot 
serve as a basis for an increased rating here.  Similarly, 
Diagnostic Code 5295, pertaining to lumbosacral strain, 
provides a maximum benefit of 40 percent.  Thus, an increased 
rating is also not possible under that Code section.  

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as the complete immobility of a 
joint in a fixed position).  The evidence establishes that 
the veteran has been diagnosed with a low back strain and 
degenerative joint disease.  However, the veteran retains 
range of motion beyond that comparable to ankylosis, even 
with consideration of any additional functional loss due to 
pain, (as discussed in detail below), and there is no 
evidence that he has a fixed deformity of the lumbar spine.  
As such, the competent clinical evidence of record is against 
an evaluation in excess of 40 percent under Diagnostic Code 
5289.

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the Veteran has no demonstrable deformity of a vertebral body 
and the Veteran had normal postural alignment. 

The only remaining relevant Diagnostic Code is 5293, 
pertaining to intervertebral disc syndrome.  Under that Code 
section, intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect through September 
25, 2003, a 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  A 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect through September 25, 
2003, cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect through September 25, 2003, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.  "Chronic orthopedic and 
neurologic manifestations" were defined as "orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  

Under Diagnostic Code 5292, where the evidence reveals severe 
limitation of lumbar motion, a maximum 40 percent rating is 
warranted.  There has been no demonstration of functional 
impairment comparable to ankylosis of the lumbar spine.  
Regarding range of lumbar motion, such findings are 
unavailable in the Veteran's VA medical records for the 
pertinent time period, and the VA examination in November 
2002 did not reveal detailed findings concerning the spine, 
in part because the Veteran was in a wheelchair.  For this 
reason, the Board will consider whether subsequent March 2005 
VA examination findings justify a higher rating under the 
pre- September 26, 2003, diagnostic criteria.  The March 2005 
VA examination revealed forward flexion of the lumbosacral 
spine to 30 degrees, he was limited by pain.  He had 
extension to 10 degrees, lateral bending to 20 degrees 
bilaterally, right rotation to 20 degrees and left rotation 
to 15 degrees.  In all cases, range of motion was limited by 
pain.  Again, the Veteran was unable to walk, as he was 
wheelchair bound secondary to multiple strokes.  

The range of motion findings detailed above signify severe 
disability.  However, in evaluating the degree of disability 
under Diagnostic Code 5292 or 5289, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The Board acknowledges that the Veteran had 
pain upon range of motion testing and easy fatigability with 
repetitive motion.  He also reported flare-ups occurring 3-4 
times per week in which his back pain would surge in 
intensity; such flares could last for 3 hours or more.  
Nonetheless, there was no objective evidence of tenderness to 
palpation, incoordination, or weakness at his March 2005 VA 
examination and the Veteran reported that he had not sought 
emergency room treatment for his low back symptoms over the 
past year and took Naprosyn to control his pain.  He also 
used a heating pad and wore a brace.  As such, the veteran's 
current 40 percent disability evaluation under Diagnostic 
Code 5292 contemplates the veteran's overall disability 
picture, even considering DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain and weakness, 
the orthopedic manifestations of the Veteran's low back 
disability warrant no more than a 40 percent evaluation under 
Diagnostic Code 5292.  Moreover, no alternate Diagnostic Code 
section affords a rating in excess of that amount based on 
limitation of motion.  Indeed, as the medical evidence does 
not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286, and 5289 are 
not for application.  Moreover, Diagnostic Code 5295, for 
lumbosacral strain, does not provide a rating in excess of 40 
percent.  As noted above, under Diagnostic Code 5285, no 
demonstrable deformity of a vertebral body has been 
demonstrated.  Hence, the orthopedic manifestations of the 
disability at issue warrant a 40 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, diagnostic codes 8522-8530 are 
potentially applicable.  

Nevertheless, there has been no demonstration of neurologic 
manifestations related to the lower extremities as a result 
of his service-connected low back disability.  The Board 
points out that the Veteran is in a wheelchair as a result of 
multiple cerebrovascular accidents, and that sensory 
deficits, decreased muscle strength, and decreased reflexes 
were associated with his nonservice-connected disability.  
Thus, the Veteran is not entitled to a separate 10 percent 
rating under Diagnostic Codes 8520, 8521, 8524, 8525 or 8526 
for neurologic manifestations of the disability at issue.  

In sum, the Board has considered the low back strain with 
degenerative joint disease, as instructed by the revised 
version of Diagnostic Code 5293, in effect through September 
25, 2003.  As discussed above, there is no basis for a 
disability evaluation in excess of 40 percent, nor is there a 
basis for a separate evaluation for neurological deficits.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  Finally, unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 for 
vertebral fracture; Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  The 
competent clinical evidence of record dated from September 
26, 2003, including the previously mentioned report of VA 
examination dated in March 2005 is against an evaluation in 
excess of 40 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome.  
Indeed, while the Board acknowledges that the Veteran 
reported, on VA examination in March 2005 experiencing 
chronic back pain, there is no objective evidence of any bed 
rest prescribed by a physician due to his service-connected 
low back disability.  Likewise, even if the Veteran had 
incapacitating episodes, there has not been demonstration of 
a total duration of at least 6 weeks.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  Indeed, a finding of ankylosis of the lumbar 
spine is required in order for the Veteran to qualify for a 
50 percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine based on limitation of 
motion.  Moreover, while the March 2005 VA examination report 
indicates decreased range of motion, the Veteran's disability 
picture is not found to be more comparable to ankylosis based 
on additional functional limitation of motion due to factors 
such as pain and weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
September 26, 2003.  The law most favorable to the Veteran is 
for application when there has been a change in the law 
during the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the Veteran's VA treatment records do 
not indicate whether he had any limitation of motion, the 
Veteran's March 2005 VA examination report states that the 
Veteran had no worse than 30 degrees of forward flexion and 
10 degrees extension.  There was no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, and 
the Board does not find that this contemplates severe 
limitation of motion of the lumbar spine.  Even with 
consideration of pain, it is not equivalent to ankylosis, as 
in effect prior to September 26, 2003.  

The Board also acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA examination report indicates that he 
had pain upon range of motion testing, but that there was no 
objective evidence of incoordination or weakness.  
Furthermore, the VA examiner noted that the Veteran's 
expected functionality was affected by residual deficits from 
multiple strokes.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a higher evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.  Thus, based on the 
analysis of those criteria set forth above, the Veteran 
remains entitled to no more than a 40 percent evaluation for 
the orthopedic manifestations of his service-connected low 
back disability, for the period from September 26, 2003.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no objective medical evidence of record for the 
relevant time period which demonstrates that the Veteran 
experiences any neurologic symptomatology as a result of his 
low back disability.  As discussed previously, the medical 
evidence clearly demonstrates that the Veteran is in a 
wheelchair as a result of multiple cerebrovascular accidents, 
and that sensory deficits, decreased muscle strength, and 
decreased reflexes are associated with this nonservice-
connected disability.  As such, the evidence does not allow 
for a finding of neurologic manifestations of the Veteran's 
low back disability.  Thus, he is not entitled to a separate, 
compensable rating under Diagnostic Code 8520, 8521, 8524, 
8525, or 8526 for the neurologic manifestations of the 
disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Epidermophytosis

The Veteran's epidermophytosis is rated by analogy to 
38 C.F.R. § 4.18, Diagnostic Code 7813.  See 38 C.F.R. § 4.20 
(2008) (when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, 
dermatophytosis is to be rated as disfigurement of the head, 
neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending 
on the predominant disability.  As the Veteran's predominant 
disability manifests itself by irritation of the skin of the 
ankles and feet, the disorder is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 provides for a 10 percent disability 
evaluation if there is dermatitis or eczema of at least 5 
percent of the entire body, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent 
of the exposed affected areas, or intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the prior 12-month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2008).  For the next higher 30 
percent disability evaluation, there must be dermatitis or 
eczema over 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or systemic therapy, 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly during the prior 12-month period.  Id.  

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the Veteran's epidermophytosis of the ankles and feet 
most closely approximates the criteria for the currently 
assigned 10 percent rating.  See 38 C.F.R. § 4.118, DCs 7806, 
7813 (2008).

In this regard, the Board observes that the objective 
clinical evidence of record shows that the Veteran has 
epidermophytosis of the ankles and feet, and not over 20 
percent of his body.  Additionally, there has been no 
clinical demonstration that the Veteran's epidermophytosis of 
the ankles and feet requires systemic therapy involving 
corticosteroids for at least 6 weeks.  A review of the VA 
outpatient treatment records dated from October 2000 to April 
2001 reveal frequent skin disruption of the ankles and feet.  
Physical examination in October 2000 revealed discoloration 
of the right foot with thickening of the skin on the right 
medial side, without edema.  Another October 2000 clinical 
report showed aveolar appearing tissue without drainage, odor 
or weeping; the skin bled readily on post mechanical 
debridement.  April 2001 treatment reports showed continued 
skin problems of the right foot, as well as complaints of 
severe pruritis of the left medial ankle, although the skin 
around his nails was intact and there was no inflammation 
around ingrown nail sites.  The November 2002 VA general 
medical examination report did not show any skin 
abnormalities with respect to the feet or ankles.  More 
recent VA treatment notes, dated September 2008, showed 
treatment for dry skin, but no new rashes or lesions.  As 
such, the Veteran's symptomatology most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.

In concluding that the Veteran is not entitled to a higher 
rating, the Board has also considered any effects his skin 
disorder, the clinical manifestations of his epidermophytosis 
of the ankle and feet, has on his earning capacity and his 
ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 
(2008).  While the Board acknowledges that the April 2001 
treatment notes showed that the Veteran uses triamcinolone, 
usage was no more than intermittent, for a duration of less 
than six weeks during the past 12-month period.  Therefore, 
the Board finds that there is no basis for a higher rating, 
as the record does not reflect that epidermophytosis of the 
ankle and feet has resulted in any impairment in employment 
or daily activities, beyond that contemplated by the current 
10 percent disability rating.

Finally, the Board has considered whether the Veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his epidermophytosis of the ankle 
and feet caused marked interference with his employment at 
any point during the rating period on appeal or necessitated 
frequent periods of hospitalization as to render impractical 
the application of normal rating schedule standards.  So 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for his epidermophytosis of the ankle and feet, on 
either a schedular or extra-schedular basis, so the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Residuals of Burns to the Right Arm

Throughout the rating period on appeal, the Veteran is 
assigned a 20 percent evaluation for residuals of second and 
third degree burns to the right arm.  The competent clinical 
evidence of record establishes that the service-connected 
right arm burns are primarily manifested by scars.  The Board 
has reviewed the competent evidence of record and, for the 
reasons discussed below, finds no basis for a higher 
evaluation.  

The Board notes that Diagnostic Code 7802, for scars other 
than the head, face or neck that are superficial and do not 
cause limited motion, affords a maximum evaluation of 10 
percent.  As such, that Code section cannot serve as a basis 
for a higher rating here.  Moreover, the Board finds that 
assignment of the next-higher 30 percent rating under 
Diagnostic Code 7801, for scars, other than of the head, face 
or neck, that are deep or that cause limited motion, is not 
warranted here.  VA examination in November 2002 did not 
include measurements of the Veteran's right arm burn scars.  
However, such examination showed the scar to be fully mobile.  
The scars have not been shown to be deep, as no underlying 
soft tissue damage was identified.  In this vein, although 
outside the rating period on appeal, it is instructive to 
note that VA examination in 1980 showed no evidence of 
keloidal change, tenderness or adherence of the veteran's 
right arm burn scars.  Therefore, regardless of the size of 
the scar area, the absence of a deep scar or of limited 
motion precludes assignment of the next-higher 30 percent 
evaluation.
 
Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that the 
burn scars of the right arm caused marked interference with 
his employment (meaning above and beyond that contemplated by 
his current rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the currently assigned 20 percent 
evaluation for residuals of second and third degree burns to 
the right arm appropriately reflects the Veteran's disability 
picture throughout the rating period on appeal.  There is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Mandela Condyle Fracture

The Veteran is currently assigned a noncompensable evaluation 
for residuals of a right mandibular condyle fracture pursuant 
to Diagnostic Code 9905, which governs limitation of motion 
of the temporomandibular articulation.  Under that Code 
section, limited motion of the inter-incisal range from 31 to 
40 mm warrants a 10 percent evaluation.  Limited motion from 
21 to 30 mm warrants a 20 percent evaluation, while limited 
motion from 11 to 20 mm warrants a 30 percent evaluation.  
Finally, limited motion from 0 to 10 mm warrants a 40 percent 
evaluation.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion. 
38 C.F.R. § 4.159, Diagnostic Code 9905 (2008).

The Board has reviewed the competent evidence of record and 
concludes that there is no support for a higher, compensable 
evaluation under Diagnostic Code 9905.  Indeed, upon VA 
examination in November 2002, there was no limitation of 
inter-incisal range of motion.  There was also no evidence of 
bone loss of the mandible, maxilla or hard palate.  The right 
condyle appeared healed in x-ray studies and there was 
neither crepitus nor popping felt in either condyle.  

Again, as the evidence shows no limitation of inter-incisal 
range of motion, a compensable evaluation under Diagnostic 
Code 9905 is not appropriate.  Indeed, there is no showing of 
any additional functional impairment due to factors such as 
pain and weakness such as to allow for the conclusion that 
the veteran's disability picture is more nearly approximated 
by the next-higher 10 percent evaluation.  
Moreover, no alternate Code sections allow for a higher 
rating.  Indeed, as there is no demonstrated loss of the 
mandible, Diagnostic Codes 9900-9902 do not apply.  Likewise, 
as there is no showing of nonunion or malunion of the 
mandible, Diagnostic Codes 9903 and 9904 are not for 
application.  As the evidence fails to show loss of the hard 
palate or maxilla, Code sections 9911-9912 and 9914-15 do not 
apply.  Finally, as the evidence fails to show malunion or 
nonunion of the maxilla, Diagnostic Code 9916 is not for 
application.  There are no other relevant Code sections.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that the 
Veteran's residuals of a right mandibular condyle fracture 
caused marked interference with his employment (meaning above 
and beyond that contemplated by his current rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the evidence of record fails to support a compensable 
evaluation for the Veteran's residuals of a right mandibular 
condyle fracture.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for osteoporosis of the left knee is 
denied.

A rating in excess of 50 percent for PTSD is denied. 

An initial rating in excess of 40 percent for a low back 
disability is denied.

A rating in excess of 10 percent rating for epidermophytosis 
of the bilateral ankles and feet is denied.

A rating in excess of 20 percent for residuals of second and 
third degree burns to the right arm is denied.

A compensable rating for residuals of a right mandibular 
condyle fracture is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


